Case 20-12456-JTD   Doc 861-7   Filed 01/13/21   Page 1 of 3




               EXHIBIT G
---------- Forwarded message---------
                        Case 20-12456-JTD       Doc 861-7      Filed 01/13/21     Page 2 of 3
From: Legal Department <LegalDepartment@rubytuesday.com>
Date: Mon, Dec 28, 2020 at 1:19 PM
Subject: RT #4505 Tifton, GA - 1306 US-82, Tifton, GA 31794
To: caroldubrovin@staffordprop.com <caroldubrovin@staffordprop.com>
Cc: Legal Department <LegalDepartment@rubytuesday.com>



Attached please find correspondence from RT regarding the above referenced location.




Thanks,

Ruby Tuesday Legal
               Case 20-12456-JTD               Doc 861-7         Filed 01/13/21          Page 3 of 3



                            RubyTuesday
         333 EAST BROADWAY AVENUE,MARYVILLE,TN                       37804   •   PHONE-865-379-5700




                                                                                                      Brian P. Esser
                                                                                            VP and General Counsel
                                                                                                 Ruby Tuesday, Inc.
                                                                                         333 East Broadway A venue
                                                                                               Maryville, TN 37804
                                                                                                  Ph: 865.379.5759
                                                                                           besser@rubytuesday.com

                                                 December 21, 2020

Via Federal Express and E-Mail (where available)

 Stafford RT, LLC
 3050 Peachtree Road NW
 Suite LL-50
 Atlanta, GA 30305

RE:      Lease Agreement dated January 15, 2004 (the "Lease"), as amended, by and between Stafford RT,
         LLC ("Landlord"), and Ruby Tuesday, Inc. ("Tenant"), concerning property located at 1306 US-82,
         Tifton, GA 31794 (the "Property"), RT# 4505

Dear Sir or Madam:

        As you are likely aware, Tenant has ceased operations at the Property. Due to continued constraints on Ruby
Tuesday, Tenant will not be reopening the restaurant at the Property.

        This letter shall serve as Tenant's notice that it intends to promptly turn over possession of the Property to
you, Landlord, or your designated agent. The current lockbox code for this property is 4505. This code will provide
you, Landlord, or your designated agent immediate access to the property and any keys therein.

         You are hereby further notified that any utilities associated with this Property should be immediately taken
out of Tenant's name and put into your own, Landlord's, or your designated agent's. Tenant will not be responsible
for any failure to do so, or any damage resulting from the same.



         If you have any questions or concerns, please do not hesitate to contact Tenant via Ruby Tuesday.

                                                               Sincerely,

                                                               RUBY TUESDAY, INC.

                                                                . a;_'£__
                                                               Brian Esser (Dec 21, 2020 09:29 EST)

                                                               Brian P. Esser
                                                               General Counsel
                                                               VP, Legal, Risk & Real Estate
